 



EXHIBIT 10.1
PERFORMANCE FOOD GROUP
EMPLOYEE STOCK PURCHASE PLAN
Effective January 1, 1994
As Amended and Restated
Effective January 1, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   Article I   INTRODUCTION     3  
 
               
 
  1.1   Establishment and Restatement of Plan     3  
 
  1.2   Purpose     3  
 
  1.3   Qualification     3  
 
  1.4   Rule 16b-3 Compliance     4  
 
                Article II   DEFINITIONS     5  
 
               
 
  2.1   Board of Directors     5  
 
  2.2   Closing Market Price     5  
 
  2.3   Code     5  
 
  2.4   Commencement Date     5  
 
  2.5   Compensation     5  
 
  2.6   Contribution Account     5  
 
  2.7   Effective Date     5  
 
  2.8   Employee     5  
 
  2.9   Employer     6  
 
  2.10   Exercise Date     6  
 
  2.11   Exercise Price     6  
 
  2.12   Five-Percent Shareholder     6  
 
  2.13   Grant Date     6  
 
  2.14   NASDAQ     6  
 
  2.15   Option Period     6  
 
  2.16   Participant     6  
 
  2.17   Plan     6  
 
  2.18   Plan Administrator     6  
 
  2.19   Statutory Insider     6  
 
  2.20   Stock     6  
 
  2.21   Subsidiary     7  
 
                Article III   SHAREHOLDER APPROVAL     8  
 
               
 
  3.1   Shareholder Approval Required     8  
 
                Article IV   ELIGIBILITY AND PARTICIPATION     9  
 
               
 
  4.1   Conditions of Eligibility     9  
 
  4.2   Application for Participation     9  
 
  4.3   Date of Participation     9  
 
  4.4   Acquisition or Creation of Subsidiary     9  
 
                Article V   CONTRIBUTION ACCOUNT     10  
 
               
 
  5.1   Employee Contributions     10  
 
  5.2   Modification of Contribution Rate     10  

1



--------------------------------------------------------------------------------



 



                              Page  
 
  5.3   Withdrawal of Contributions     10  
 
  5.4   Lump Sum Contributions     11  
 
  5.5   Limitation on Contributions     11  
 
                Article VI   ISSUANCE AND EXERCISE OF OPTIONS     12  
 
               
 
  6.1   Reserved Shares of Stock     12  
 
  6.2   Issuance of Options     12  
 
  6.3   Determination of Exercise Price     12  
 
  6.4   Purchase of Stock     12  
 
  6.5   Terms of Options     13  
 
  6.6   Limitations on Options     13  
 
  6.7   Pro-Rata Reduction of Optioned Stock     13  
 
  6.8   State Securities Laws     13  
 
                Article VII   TERMINATION OF PARTICIPATION     14  
 
               
 
  7.1   Termination of Employment     14  
 
  7.2   Death     14  
 
  7.3   Retirement     14  
 
  7.4   Disability     14  
 
                Article VIII   OWNERSHIP OF STOCK     15  
 
               
 
  8.1   Stock Certificates     15  
 
  8.2   Premature Sale of Stock     15  
 
                Article IX   ADMINISTRATION AND AMENDMENT     16  
 
               
 
  9.1   Administration     16  
 
  9.2   Amendment     16  
 
                Article X   MISCELLANEOUS     17  
 
               
 
  10.1   Expenses     17  
 
  10.2   No Contract of Deployment     17  
 
  10.3   Adjustment Upon Changes in Stock     17  
 
  10.4   Employer's Rights     17  
 
  10.5   Limit on Liability     17  
 
  10.6   Gender and Number     18  
 
  10.7   Governing Law     18  
 
  10.8   Readings     18  
 
  10.9   Severability     18  

2



--------------------------------------------------------------------------------



 



Article I
INTRODUCTION
1.1 Establishment and Restatement of Plan
     Performance Food Group Company, a Tennessee corporation (“PFG” or the
“Company”) with principal offices located in Richmond, Virginia, has adopted the
Performance Food Group Employee Stock Purchase Plan (the “Plan”) for its
eligible employees, effective on January 1, 1994. The Plan was approved by the
shareholders of PFG within twelve (12) months of its adoption by the Board of
Directors. PFG has subsequently amended the Plan from time to time since that
date. PFG originally reserved one hundred thousand (100,000) shares of Stock for
issuance upon exercise of the options granted under the Plan. The shareholders
of PFG approved an increase in the number of reserved shares to one hundred
seventy-five thousand (175,000) shares. The number of reserved shares was
subsequently increased to two hundred sixty-two thousand five hundred (262,500)
pursuant to a 3 for 2 stock split; to three hundred sixty-two thousand five
hundred (362,500) by shareholder approval on April 29, 1998; to six hundred and
twelve thousand five hundred (612,500) shares by shareholder approval on May 2,
2001; to one million, seven hundred and twenty-five thousand (1,725,000) shares
by shareholder approval on May 15, 2002; and to two million, four hundred and
seventy five thousand (2,475,000) shares by shareholder approval on May 19,
2004.
     PFG has further amended the Plan, effective for the purchase period that
ends January 14, 2007, to lower the maximum purchase amount to $10,000 in fair
market value of Company stock from the current limit of $25,000 in fair market
value of Company stock; and to eliminate the look-back feature for purchase
price determination so that the price would be determined using a 15% discount
from the closing price on the last day of the option period.
     Pursuant to Section 9.2, PFG hereby restates the Plan, effective January 1,
2007, with such restatement being applicable to all Participants’ elections to
purchase Stock under the Plan in effect on such date.
1.2 Purpose
     The purpose of this Plan is to provide an opportunity for eligible
employees of the Employer to become shareholders in PFG. It is believed that
broad-based employee participation in the ownership of the business will help to
achieve the unity of purpose conducive to the continued growth of the Employer
and to the mutual benefit of its employees and shareholders.
1.3 Qualification
     This Plan is intended to be an employee stock purchase plan which qualifies
for favorable Federal income tax treatment under Section 423 of the Code.

3



--------------------------------------------------------------------------------



 



1.4 Rule 16b-3 Compliance
     This Plan is intended to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, and should be interpreted in accordance therewith.

4



--------------------------------------------------------------------------------



 



Article II
DEFINITIONS
     As used herein, the following words and phrases shall have the meanings
specified below:
2.1 Board of Directors: The Board of Directors of Performance Food Group
Company.
2.2 Closing Market Price: The last sale price of the Stock as reported in the
NASDAQ Global Select Market System or such other exchange or market as the Stock
may then be listed on the date specified; or if no sales occurred on such day,
at the mean between the closing “bid” and “asked” prices on such day; but if
there should be any material alteration in the present system of reporting sales
prices of such Stock, or if such Stock should no longer be listed on the NASDAQ
Global Select Market System, the market value of the Stock as of a particular
date shall be determined in such a method as shall be specified by the Plan
Administrator.
2.3 Code: The Internal Revenue Code of 1986, as amended from time to time.
2.4 Commencement Date: Effective July 15, 2000, the first day of each Option
Period. Commencement Dates shall be each January 15 and July 15.
2.5 Compensation: All amounts paid to a Participant (as shown on the Form W-2
filed for federal income tax purposes), such as salary, bonus, commissions, wage
and overtime payments, but excluding (even if includable in gross income) moving
expense reimbursements, automobile allowances, travel allowances and other
fringe benefits (cash or noncash). Compensation shall not include any
contribution made by the Employer to any pension plan, employee stock ownership
plan, medical plan, insurance plan or other employee benefit plan maintained for
the benefit of the Participant, except that Compensation shall include any
salary reduction or other elective contribution to either the Performance Food
Group Company Employee Savings and Stock Ownership Plan or to a cafeteria plan
under Section 125 of the Code.
2.6 Contribution Account: The account established on behalf of a Participant to
which shall be credited the amount of the Participant’s contribution, pursuant
to Article V.
2.7 Effective Date: The Plan was originally effective January 1, 1994. This
restatement of the Plan is effective January 1, 2007.
2.8 Employee: Each employee of an Employer except:
     (i) any employee whose customary employment is twenty (20) hours per week
or less, or
     (ii) any employee whose customary employment is for not more than five
months in any calendar year.

5



--------------------------------------------------------------------------------



 



2.9 Employer: Performance Food Group Company and any corporation which is a
Subsidiary of PFG (except for a Subsidiary which by resolutions of the Board of
Directors is expressly not authorized to become a participating Employer). The
term “Employer” shall include any corporation into which an Employer may be
merged or consolidated or to which all or substantially all of its assets may be
transferred, provided such corporation does not affirmatively disavow this Plan.
2.10 Exercise Date: The last trading date of each Option Period on the NASDAQ
Global Select Market System.
2.11 Exercise Price: The price per share of the Stock to be charged to
Participants at the Exercise Date, as determined in Section 6.3.
2.12 Five-Percent Shareholder: An Employee who owns five percent (5%) or more of
the total combined voting power or value of all classes of stock of PFG or any
Subsidiary thereof. In determining this five percent test, shares of stock which
the Employee may purchase under outstanding options, as well as stock attributed
to the Employee under Section 424(d) of the Code, shall be treated as stock
owned by the Employee in the numerator, but shares of stock which may be issued
under options shall not be counted in the total of outstanding shares in the
denominator.
2.13 Grant Date: The first trading date of each Option Period on the NASDAQ
Global Select Market.
2.14 NASDAQ: The National Association of Securities Dealers Automated Quotation
System.
2.15 Option Period: Effective July 15, 2000, successive periods of six
(6) months (i) commencing on January 15 and ending on July 14 and
(ii) commencing on July l5 and ending on January 14; provided, however, that the
Option Period commencing on January 1, 2000, shall end on July 14, 2000.
2.16 Participant: Any Employee of an Employer who has met the conditions for
eligibility as provided in Article IV and who has elected to participate in the
Plan.
2.17 Plan: Performance Food Group Employee Stock Purchase Plan.
2.18 Plan Administrator: The committee composed of one or more individuals to
whom authority is delegated by the Board of Directors to administer the Plan.
The initial committee shall be the Compensation Committee of the Board of
Directors.
2.19 Statutory Insider: Any individual subject to Section 16(a) of the
Securities Exchange Act of 1934, as amended, and any other person so designated
by resolution of the Board of Directors.
2.20 Stock: Those shares of common stock of PFG which are reserved pursuant to
Section 6.1 for issuance upon the exercise of options granted under this Plan.

6



--------------------------------------------------------------------------------



 



2.21 Subsidiary: Any corporation in an unbroken chain of corporations beginning
with PFG each of which (other than the last corporation in the chain) owns stock
possessing fifty percent (50%) or more of the combined voting power of all
classes of stock in one of the other corporations in such chain.

7



--------------------------------------------------------------------------------



 



Article III
SHAREHOLDER APPROVAL
3.1 Shareholder Approval Required
     Without the approval of the shareholders of PFG, no amendment to this Plan
shall:
     (i) increase the number of shares reserved under the Plan, other than as
provided in Section 10.3;
     (ii) materially increase the benefits accruing to the Statutory Insiders
under the Plan;
     (iii) change the method of determining the Exercise Price pursuant to
Section 6.3 so that the Exercise Price is reduced for Statutory Insiders, other
than as provided in Section 10.3; or
     (iv) make participation in the Plan available to any person who is not an
Employee.
     Approval by shareholders must comply with applicable provisions of the
corporate charter and bylaws of PFG and with Tennessee law prescribing the
method and degree of shareholder approval required for issuance of corporate
stock or options.

8



--------------------------------------------------------------------------------



 



Article IV
ELIGIBILITY AND PARTICIPATION
4.1 Conditions of Eligibility
     Each Employee shall become eligible to become a Participant on the
Commencement Date for each Option Period as provided in Section 4.2 and 4.2.
However, no Employee who is a Five-Percent Shareholder shall be eligible to
participate in the Plan. Notwithstanding anything to the contrary contained
herein, no individual who is not an Employee shall be granted an option to
purchase Stock under the Plan.
4.2 Application for Participation
     Each Employee shall be furnished a summary of the Plan and an enrollment
form. If such Employee elects to participate hereunder, he shall complete such
form and file it with his Employer no later than five (5) business days prior to
the Commencement Date for the Option Period for which the Employee is enrolling.
The completed enrollment form shall indicate the amount of Employee contribution
authorized by the Employee. If no new enrollment form is filed by a Participant
in advance of any Option Period after the initial Option Period, that
Participant shall be deemed to have elected to continue to participate with the
same contribution previously elected (subject to the limit of 25% of base pay).
If any Employee does not elect to participate for any given Option Period, he
may elect to participate on any future Commencement Date so long as he continues
to meet the eligibility requirements.
4.3 Date of Participation
     All Employees who elect to participate shall be enrolled in the Plan
commencing with the first pay date after the Commencement Date following their
submission of the enrollment form. Upon becoming a Participant, the Participant
shall be bound by the terms of this Plan, including any amendments whenever
made.
4.4 Acquisition or Creation of Subsidiary
     If the stock of a corporation is acquired by PFG or another Employer so
that the acquired corporation becomes a Subsidiary, or if a Subsidiary is
created, the Subsidiary in either case shall automatically become an Employer
and its Employees shall become eligible to participate in the Plan on the first
Commencement Date after the acquisition or creation of the Subsidiary, as the
case may be. Notwithstanding the foregoing, the Board of Directors may by
appropriate resolutions (i) provide that the acquired or newly created
Subsidiary shall not be a participating Employer, (ii) specify that the acquired
or newly created Subsidiary will become a participating Employer on a date other
than the first Commencement Date after the acquisition or creation, or
(iii) attach any conditions whatsoever to eligibility of the employees of the
acquired or newly created Subsidiary, except to the extent such conditions would
not comply with Section 423 of the Code.

9



--------------------------------------------------------------------------------



 



Article V
CONTRIBUTION ACCOUNT
5.1 Employee Contributions
     The enrollment form signed by each Participant shall authorize the Employer
to deduct from the Participant’s compensation an after-tax amount in an exact
number of dollars during each payroll period amounting to not less than one
hundred thirty dollars ($130.00) for each Option Period nor more than an amount
which is twenty-five percent (25%) of the Participant’s base pay on the
Commencement Date. The term “base pay” shall not include bonuses and commissions
and shall be determined before subtracting any salary reductions or elective
deferrals under the Performance Food Group Company Employee Savings and Stock
Ownership Plan or a cafeteria plan under Section 125 of the Code. The dollar
amount deducted each payday shall be credited to the Participant’s Contribution
Account. Participant contributions will not be permitted to commence at any time
during the Option Period other than on a Commencement Date. No interest will
accrue on any contributions or on the balance in a Participant’s Contribution
Account.
5.2 Modification of Contribution Rate
     No change shall be permitted in a Participant’s amount of withholding
except upon a Commencement Date. An enrollment form designating the desired
withholding rate must be filed for each Option Period no later than five
(5) business days prior to the Commencement Date for that Option Period.
Notwithstanding the foregoing, a Participant may notify the Employer at any time
prior to the Exercise Date that he wishes to discontinue his contributions. This
notice shall be in writing and on such forms, as provided by the Employer and
shall become effective as of a date provided on the form not more than thirty
(30) days following its-receipt by’ the Employer. The Participant shall become
eligible to recommence contributions on the next Commencement Date.
5.3 Withdrawal of Contributions
     A Participant may elect to withdraw the balance of his Contribution Account
at any time during the Option Period prior to the Exercise Date. The option
granted to a Participant shall be cancelled upon his withdrawal of the balance
in his Contribution Account. This election to withdraw must be in writing on
such forms as may be provided by the Employer. If contributions are withdrawn in
this manner, further contributions during that Option Period will be
discontinued in the same manner as provided in Section 5.2, and the Participant
will not be permitted to make any lump sum contributions pursuant to Section 5.4
for the remainder of that Option Period. The Participant shall become eligible
to recommence contributions on the next Commencement Date.

10



--------------------------------------------------------------------------------



 



5.4 Lump Sum Contributions
     Subject to the limitation described in Section 5.5, a Participant who has
not discontinued his contributions pursuant to Section 5.2 or elected to
withdraw his contributions pursuant to Section 5.3 may make no more than two
lump sum contributions during each Option Period. These lump sum contributions
shall be paid by check by the Participant delivered at any time on or before the
Exercise Date and shall be credited to the Participant’s Contribution Account.
5.5 Limitation on Contributions
     During each Option Period the total contributions by a Participant to his
Contribution Account (including both contributions by payroll deduction pursuant
to Section 5.1 and lump sum contributions pursuant to Section 5.4) shall not
exceed twenty-five percent (25%) of the Participant’s Compensation for the
Option Period. If a Participant’s total contributions should exceed this limit,
the excess shall be returned to the Participant after the end of the Option
Period, without interest.

11



--------------------------------------------------------------------------------



 



Article VI
ISSUANCE AND EXERCISE OF OPTIONS
6.1 Reserved Shares of Stock
     PFG shall reserve two hundred sixty-two thousand five hundred (262,500)
shares of Stock for issuance upon exercise of the options granted under this
Plan, which shall be increased as follows, as approved by shareholders:
     (a) three hundred sixty-two thousand five hundred (362,500) shares as of
April 29, 1998;
     (b) six hundred and twelve thousand five hundred (612,500) shares as of
May 2, 2001;
     (c) one million, seven hundred and twenty-five thousand (1,725,000) shares
as of May 15, 2002; and
     (d) two million, four hundred and seventy five thousand (2,475,000) shares
as of May 19, 2004.
6.2 Issuance of Options
     On the Grant Date each Participant shall be deemed to receive an option to
purchase Stock with the number of shares and Exercise Price determined as
provided in this Article VI, subject to the maximum limit specified in
Section 6.6(a). All such options shall be automatically exercised on the
following Exercise Date, except for options which are canceled when a
Participant withdraws the balance of his Contribution Account or which are
otherwise terminated under the provisions of this Plan.
6.3 Determination of Exercise Price
     Effective for the purchase period that ends January 14, 2007, the Exercise
Price of the options granted under this Plan for any Option Period shall be
eighty-five percent (85%) of the Closing Market Price of the Stock on the
Exercise Date.
6.4 Purchase of Stock
     On an Exercise Date, all options shall be automatically exercised, except
that the options of a Participant who has terminated employment pursuant to
Section 7.1 or who has withdrawn all his contribution shall expire. The
Contribution Account of each Participant shall be used to purchase the maximum
number of whole shares of Stock determined by dividing the Exercise Price into
the balance of the Participant’s Contribution Account. Any money remaining in a
Participant’s Contribution Account representing a fractional share shall remain
in his Contribution Account to be

12



--------------------------------------------------------------------------------



 



used in the next Option Period along with new contributions in the next Option
Period; provided, however, that if the Participant does not enroll for the next
Option Period, the balance remaining shall be returned to him in cash.
6.5 Terms of Options
     Options granted under this Plan shall be subject to such amendment or
modification as the Employer shall deem necessary to comply with any applicable
law or regulation, including but not limited to Section 423 of the Code, and
shall contain such other provisions as the Employer shall from time to time
approve and deem necessary.
6.6 Limitations on Options
     The options granted hereunder are subject to the following limitations:
     (a) Effective for the purchase period that ends January 14, 2007, no
Participant shall be permitted to purchase during any calendar year Stock under
this Plan (and any other plan of the Employer or Subsidiary which is qualified
under Section 423 of the Code) having a market value in excess of $10,000 (as
determined on the Grant Date for the Option Period during which each such share
of Stock is purchased).
     (b) No option may be granted to a Participant if the Participant
immediately after the option is granted would be a Five-Percent Shareholder.
     (c) No Participant may assign, transfer or otherwise alienate any options
granted to him under this Plan, otherwise than by will or the laws of descent
and distribution, and such options must be exercised during the Participant’s
lifetime only by him.
6.7 Pro-Rata Reduction of Optioned Stock
     If the total number of shares of Stock to be purchased under option by all
Participants on an Exercise Date exceeds the number of shares of Stock remaining
authorized for issuance under Section 6.1, a pro-rata allocation of the shares
of Stock available for issuance will be made among Participants in proportion to
their respective Contribution Account balances on the Exercise Date, and any
money remaining in the Contribution Accounts shall be returned to the
Participants.
6.8 State Securities Laws
     Notwithstanding anything to the contrary contained herein, the Company
shall not be obligated to issue shares of Stock to any Participant if to do so
would violate any State securities law applicable to the sale of Stock to such
Participant. In the event that the Company refrains from issuing shares of Stock
to any Participant in reliance on this Section, the Company shall return to such
Participant the amount in such Participant’s Contribution Account that would
otherwise have been applied to the purchase of Stock.

13



--------------------------------------------------------------------------------



 



Article VII
TERMINATION OF PARTICIPATION
7.1 Termination of Employment
     Any Employee whose employment with the Employer is terminated for any
reason except death, disability or retirement at or after age 65 shall cease
being a Participant-immediately. The balance of that Participant’s Contribution
Account shall be paid to such Participant as soon as practical after his
termination. The option granted to such Participant shall be null and void from
and after his termination of employment.
7.2 Death
     If a Participant should die while employed by the Employer, no further
contributions on behalf of the deceased Participant shall be made. The legal
representative of the deceased Participant may elect to withdraw the—balance in
said Participant’s Contribution Account by notifying the Employer in writing
prior to the Exercise Date in the Option Period during which the Participant
died. In the event no election to withdraw is made on or before the Exercise
Date, the balance accumulated in the deceased Participant’s Contribution Account
shall be used to purchase shares of Stock in accordance with Section 6.4. Any
money remaining which is insufficient to purchase a whole share shall be paid to
the legal representative.
7.3 Retirement
     If a Participant should retire from the employment of the Employer at or
after attaining age 65, no further contributions on behalf of the retired
Participant shall be made. The Participant may elect to withdraw the balance in
his Contribution Account by notifying the Employer in writing prior to the
Exercise Date in the Option Period during which the Participant retired. In the
event no election to withdraw is made on or before the Exercise Date, the
balance accumulated in the retired Participant’s Contribution Account shall be
used to purchase shares of Stock in accordance with Section 6.4, and any money
remaining which is insufficient to purchase a whole share shall be paid to the
retired Participant.
7.4 Disability
     If a Participant should terminate employment with the Employer on account
of disability, as determined by reference to the definition of “disability” in
the Performance Food Group Company Employee Savings and Stock Ownership Plan, no
further contributions on behalf of the disabled Participant shall be made. The
Participant may elect to withdraw the balance in his Contribution Account by
notifying the Employer in writing prior to the Exercise Date in the Option
Period during which the Participant became disabled. In the event no election to
withdraw is made on or before the Exercise Date, the balance A accumulated in
the disabled Participant’s Contribution Account shall be used to purchase shares
of Stock in accordance with Section 6.4, and any money remaining which is
insufficient to purchase a whole share shall be paid to the disabled
Participant.

14



--------------------------------------------------------------------------------



 



Article VIII
OWNERSHIP OF STOCK
8.1 Stock Certificates
     Certificates for Stock purchased through exercise of the options granted
hereunder shall be issued as soon as practical after the Participant’s
termination of employment or at the request of the Participant after the
expiration of the two (2) year transfer restriction set forth in Section 8.2
Certificates may be issued, at the request of the Participant, in the name of
the Participant, jointly in the name of the Participant and a member of the
Participant’s family, or to the Participant as custodian for the Participant’s
child under the Gift to Minors Act.
8.2 Restrictions on Transfer of Stock
     A Participant may sell shares of Stock held in his Account. However, a
Participant may not transfer such shares to another broker or make registration
changes prior to two (2) years after the Grant Date of the option under which
such shares were obtained.

15



--------------------------------------------------------------------------------



 



Article IX
ADMINISTRATION AND AMENDMENT
9.1 Administration
     The Plan Administrator shall (i) administer the Plan and keep records of
the Contribution Account balance of each Participant, (ii) interpret the Plan,
and (iii) determine all questions arising as to eligibility to participate,
amount of contributions permitted, determination of the Exercise Price, and all
other matters of administration. The Plan Administrator shall have such duties,
powers and discretionary authority as may be necessary to discharge the
foregoing duties, and may delegate any or all of the foregoing duties to any
individual or individuals (including officers or other Employees who are
Participants). The Board of Directors shall have the right at any time and
without notice to remove or replace any individual or committee of individuals
serving as Plan Administrator. All determinations by the Plan Administrator
shall be conclusive and binding on all persons. Any rules, regulations, or
procedures that may be necessary for the proper administration or functioning of
this Plan that are not covered in this Plan document shall be promulgated and
adopted by the Plan Administrator.
9.2 Amendment
     The Board of Directors of PFG may at any time amend the Plan in any
respect, including termination of the Plan, without notice to Participants. If
the Plan is terminated, all options outstanding at the time of termination shall
become null and void and the balance in each Participant’s Contribution Account
shall be paid to that Participant. Notwithstanding the foregoing, no amendment
of the Plan as described in Section 3.1 shall become effective until and unless
such amendment is approved by the shareholders of PFG.

16



--------------------------------------------------------------------------------



 



Article X
MISCELLANEOUS
10.1 Expenses
     The Employer will pay all expenses of administering this Plan that may
arise in connection with the Plan.
10.2 No Contract of Deployment
     Nothing in this Plan shall be construed to constitute a contract of
employment between an Employer and any Employee or to be an inducement for the
employment of any Employee. Nothing contained in this Plan shall be deemed to
give any Employee the right to be retained in the service of an Employer or to
interfere with the right of an Employer to discharge any Employee at any time,
with or without cause, regardless of the effect which such discharge may have
upon him as a Participant of the Plan.
10.3 Adjustment Upon Changes in Stock
     The aggregate number of shares of Stock reserved for purchase under the
Plan as provided in Section 6.1, and the calculation of the Exercise Price as
provided in Section 6.3, shall be adjusted by the Plan Administrator (subject to
direction by the Board of Directors) in an equitable manner to reflect changes
in the capitalization of PFG, including, but not limited to, such changes as
result from merger, consolidation, reorganization, recapitalization, stock
dividend, dividend in property other than cash, stock split, combination of
shares, exchange of shares and change in corporate structure. If any adjustment
under this Section 10.3 would create a fractional share of Stock or a right to
acquire a fractional share of Stock, such fractional share shall be disregarded
and the number of shares available under the Plan and the number of shares
covered under any options granted pursuant to the Plan shall be the next lower
number of shares, rounding all fractions downward.
10.4 Employer’s Rights
     The rights and powers of any Employer shall not be affected in any way by
its participation in this Plan, including but not limited to the right or power
of any Employer to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets.
10.5 Limit on Liability
     No liability whatever shall attach to or be incurred by any past, present
or future shareholders, officers or directors, as such, of PFG or any Employer,
under or by reason of any of the terms, conditions or agreements contained in
this Plan or implied therefrom, and any and all liabilities of any and all
rights and claims against PFG, an Employer, or any shareholder, officer or
director as such, whether arising at common law or in equity or created by
statute or constitution or

17



--------------------------------------------------------------------------------



 



otherwise, pertaining to this Plan, are hereby expressly waived and released by
every Participant as a part of the consideration for any benefits under this
Plan; provided, however, no waiver shall occur, solely by reason of this
Section 10.5, of any right which is not susceptible to advance waiver under
applicable law.
10.6 Gender and Number
     For the purposes of the Plan, unless the contrary is clearly indicated, the
use of the masculine gender shall include the feminine, and the singular number
shall include the plural and vice versa.
10.7 Governing Law
     The validity, construction, interpretation, administration and effect of
this Plan, and any rules or regulations promulgated hereunder, including all
rights or privileges of any Participants hereunder, shall be governed
exclusively by and in accordance with the laws of the State of Tennessee, except
that the Plan shall be construed to the maximum extent possible to comply with
Section 423 of the Code and the Treasury regulations promulgated thereunder.
10.8 Readings
     Any headings or subheadings in this Plan are inserted for convenience of
reference only and are to be ignored in the construction of any provisions
hereof.
10.9 Severability
     If any provision of this Plan is held by a court to be unenforceable or is
deemed invalid for any reason, then such provision shall be deemed inapplicable
and omitted, but all other provisions of this Plan shall be deemed valid and
enforceable to the full extent possible under applicable law.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Performance Food Group Company has caused this restated
Plan to be executed by its duly authorized officers this ___ day of
                    , 2007, effective January 1, 2007.

                  PERFORMANCE FOOD GROUP COMPANY    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
           
 
           
ATTEST:
           
 
           
 
           
 
           

19